Citation Nr: 0912146	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1973 and from January 1981 to January 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this matter in March 2006.

The Board notes receipt of a November 2008 statement from the 
Veteran, after the last supplemental statement of the case 
was issued.  Since, however, this statement duplicates what 
the Veteran related at the October 2008 VA examination, which 
report was considered by the RO, there is no need to remand 
the Veteran's claim, under 38 C.F.R. § 20.1304, for the RO's 
consideration of the November 2008 statement 


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The Veteran's claimed PTSD stressors could not be 
verified by the VA.  

3.  The preponderance of the evidence demonstrates that the 
Veteran does not have PTSD.

CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in March 2001 and April 2004 
letters, following which the claim was re-adjudicated.  As 
much, any time errors are considered harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded a VA examination, and his service, VA, and 
private treatment records have been obtained.  The Veteran's 
Social Security Administration folder has also been acquired.  
In a September 2003 statement the Veteran withdrew his 
request for a hearing and the AMC/RO has fully complied with 
the March 2006 Board remand of the present claim.  Based on 
these facts, the Board finds all reasonable efforts were made 
by the VA to obtain evidence necessary to establish service 
connection for PTSD, so the VA has no outstanding duty to 
provide further assistance to the Veteran with the 
development of evidence.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  According to VA regulations, 
entitlement to service connection for PTSD requires three 
elements: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Veteran contends he developed PTSD as a result of a 
training accident in 1971 or 1972 incident on the Island of 
Crete, and having his life threatened by fellow Marines in a 
misunderstanding of his role in the assault of a third 
Marine.  Specifically, the Veteran contends that an 81 
millimeter mortar round impacted extremely close to him and 
other Marines, on Crete, and he reports stress related to an 
incident where he was with another Marine (off duty?) and 
after they parted ways, the other Marine went to purchase 
drugs, but instead was beaten and his money stolen.  The 
Veteran contends that those who had given money to this 
Marine to purchase drugs blamed the Veteran for the loss of 
their money, and threatened the Veteran as a result.  These 
threats and intimidations, it is claimed, lasted a number of 
months.  The Veteran previously reported involvement in a 
helicopter crash in Vietnam, but has since withdrawn that 
contention.  

The Veteran's service personnel record does not indicate he 
was engaged in combat, and the Veteran does not now appear to 
contend otherwise.  His service treatment and service 
personnel records make no mention of the mortar round 
incident, and likewise the Command Chronologies for the 
Veteran's various units also failed to mention any incident 
of this nature.  These documents also fail to mention any 
incidents involving threats against the Veteran.  In this 
regard, even were it confirmed that the individual the 
Veteran named was beaten and robbed in a drug deal, there 
remains no record in the Veteran's military file of any 
threats he endured, and since he has not indicated he 
reported the event or threats to anybody, it is unreasonable 
to think there would be a record of such threats against him.  
Therefore, at the present time the Veteran's claimed 
stressors are unverified.  

While various treatment records include PTSD among the 
veteran's diagnoses, when he was specifically examined for VA 
purposes in connection with his appeal in October 2008, the 
examiner concluded the veteran did not have PTSD.  This 
report is particularly persuasive since the treatment records 
do not detail any stressors from which the diagnosis is 
thought to have arisen, while the 2008 examination was based 
on an interview of the veteran, a consideration of his 
claimed stressors, the Veteran's medical history, and the 
previous diagnoses of PTSD.  As such, the Board considers the 
2008 VA examination report to be the most probative evidence 
of the nature of the veteran's psychiatric disability.  
Because the veteran's claimed stressors from service have not 
been corroborated, and the most probative medical evidence 
fails to show the veteran has PTSD related to service, a 
basis upon which to establish service connection for PTSD has 
not been presented.  


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


